 1 [Counsel listed on signature page]
 2
 3                                UNITED STATES DISTRICT COURT
 4                               NORTHERN DISTRICT OF CALIFORNIA
 5
 6 MESA DIGITAL, LLC,                              Case No. 4:19-cv-02403-YGR

 7                  Plaintiff,                     STIPULATION OF DISMISSAL

 8                                                                                S DISTRICT
            v.                                                                  TE           C
                                                                              TA




                                                                                                            O
                                                                         S




                                                                                                             U
                                                                        ED




                                                                                                              RT
 9 APPLE INC.,                                                                                      ERED




                                                                    UNIT
                                                                                         O ORD
                                                                              IT IS S




                                                                                                                      R NIA
10                                                                                                  zalez Rog
                                                                                                                ers




                                                                    NO
                    Defendant.                                                           onne Gon
                                                                              Judge Yv




                                                                                                                      FO
                                                                     RT
11                                                                                     10/7/2019




                                                                                                                  LI
                                                                             ER




                                                                        H




                                                                                                                A
                                                                                  N                              C
                                                                                                    F
                                                                                      D IS T IC T O
                                                                                            R
12
            Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Mesa
13
     Digital LLC (“Mesa”) and Defendant Apple Inc. (“Apple”) hereby stipulate to the dismissal of
14
15 this action. As part of this stipulation, Mesa covenants that neither Mesa nor any successor-in-
16 interest to Mesa will sue Apple, or any customer or supplier of Apple, for infringement of any
17 claim of U.S. Patent Nos. 9,031,537; 9,646,444; and 10,182,144 for all past and present products
18
     made, used, or sold by Apple. All claims for relief asserted against Apple by Mesa herein are
19
     dismissed WITH PREJUDICE. All claims for relief asserted against Mesa by Apple are
20
     dismissed WITHOUT PREJUDICE. Each party to bear its own costs and attorneys’ fees.
21
22
23 Date: October 3, 2019                                 Respectfully submitted,
24
     /s/ Todd C. Atkins                                  /s/ Doug Winnard
25
     Todd C. Atkins (SBN 208879)                         Michael T. Pieja (CA Bar No. 250351)
26 tatkins@atkinsdavidson.com                            Doug Winnard (CA Bar No. 275420)
     ATKINS & DAVIDSON, APC                              Shaun Zhang (pro hac vice)
27 2261 Rutherford Road                                  GOLDMAN ISMAIL TOMASELLI
     Carlsbad, CA 92008                                  BRENNAN & BAUM LLP
28 Tel: 619.665.3476                                     564 W. Randolph St., Suite 400

     Stipulation of Dismissal                      -1-                        Case No. 4:19-cv-2403-YGR
 1                                                                     Chicago, IL 60661
     Matthew M. Wawrzyn                                                Tel: (312) 681-6000
 2   (pro hac vice )                                                   Fax: (312) 881-5191
     matt@wawrzynlaw.com                                               mpieja@goldmanismail.com
 3   WAWRZYN LLC                                                       dwinnard@goldmanismail.com
     2700 Patriot Blvd, Suite 250                                      szhang@goldmanismail.com
 4   Glenview, IL 60026
     Telephone: 847.656.5848                                           Kenneth Baum (CA Bar No. 250719)
 5                                                                     GOLDMAN ISMAIL TOMASELLI
     Attorneys for Mesa Digital, LLC                                   BRENNAN & BAUM LLP
 6                                                                     429 Santa Monica Boulevard, Suite 710
                                                                       Santa Monica, CA 90401
 7                                                                     Tel: (310) 576-6900
                                                                       Fax: (310) 382-9974
 8                                                                     kbaum@goldmanismail.com
                         ES DISTRICT
                        T            C
                      TA
 9
                                                                       Attorneys for Defendant Apple Inc.
                                                       O
                  S




                                                        U
10
                ED




                                          ERED           RT
            UNIT




11                           O ORD
                      IT IS S
12                                                             R NIA
                                                    o ge r s
13                                      onzalez R
             NO




                               onne G
                      Judge Yv
                                                               FO



14
              RT




                               10/7/2019
                                                          LI




                     ER
                H




                                                       A




15
                          N                              C
                                            F
                              D IS T IC T O
16                                  R
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation of Dismissal                                    -2-                   Case No. 4:19-cv-2403-YGR
 1
                                  ATTESTATION FOR SIGNATURE
 2
            Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I attest under penalty of perjury that
 3
     concurrence in the filing of this document has been obtained from the other signatories.
 4
 5 Date: October 3, 2019                                /s/ Todd C. Atkins

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation of Dismissal                        -3-                  Case No. 4:19-cv-2403-YGR
